DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission for RCE filed on 7/22/2021 has been entered. Applicant has amended claims 1-2, 4, 12-13 and 15; canceled claims 3, 5-11, 14 and 16-20 and added claim 21-44. Currently claims 1-2, 4, 12-13, 15 and 21-44 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1, 12, 21 and 22 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-2, 4, 12-13, 15, 21, 23, 27-34 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over McClements, IV (US 2012/0150997 A1), hereinafter, “McClements” in view of Melnychenko et al. (US 2013/0263184 A1), hereinafter, “Melnychenko”.
Regarding Claims 1 and 12, McClements discloses a method and corresponding system for media content management using a digital vault, wherein the system comprises:
a processor (See, Fig, 19, Numeral 1910); and 
a memory (See, Fig. 19, Numeral 1930) coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations comprising: 
create a container file comprising media content submitted by a first user and content metadata (See, Paragraphs 0054 and 0132); 
capture event metadata when a second user gains access to the container file, the event metadata comprising at least one of identification of the second user, an activation timestamp, a duration of access, portions of the container file accessed, and changes to the container file (See, Fig. 2 and Paragraphs 0047, 0055 and 0132); and 
enable a private communication channel between parties affiliated with the media content to permit messaging between the parties affiliated with the media content via the private communication channel (See, Fig. 1 and also Paragraphs 
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file and classify the container file based on the completeness of the media content.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0108); classifying the container file based on the completeness of the media content (See, Paragraphs 0176 and 0177).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to creating, in the system of McClements, a container file comprising media content submitted by a user and content metadata; verifying, via the digital vault, a completeness of the content metadata associated with the media content in the container file and classifying, via the digital vault, the container file based on the completeness of the media content as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See,
Melnychenko, Paragraph 0005).

Regarding Claim 21, McClements discloses a method for media content management, comprising: 

capturing, via the digital vault, event metadata when a second user gains access to the container file, the event metadata comprising identification of the second user and changes to the container file (See, Fig. 2 and Paragraphs 0047, 0055 and 0132); and 
enabling, via the digital vault, an electronic communication to be transmitted to the second user, the electronic communication comprising a file associated with the media content (See, Fig. 1 and also Paragraphs 0041, 0043 and 0045).
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify, in the system of McClements, a completeness of the content metadata associated with the media content in the container file as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See, Melnychenko, Paragraph 0005).
Regarding Claims 2 and 13, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein the media content comprises at least one of audio content, video content, image content, a written work, or multimedia content (See, McClements, Paragraph 0041).
Claims 4 and 15, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein at least one of the parties affiliated with the media content is an owner of or contributor to the media content (See, McClements, Paragraph 0132).
Regarding Claims 23 and 34, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses further comprising tracking user contributions to the media content based on messaging between the parties affiliated with the media content (See, McClements, Paragraphs 0042 and 0055).
Regarding Claims 27 and 38, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein the parties affiliated with the media content comprise at least one of media content owners, collaborators, contributors and their guests (See, McClements, Paragraph 0132).
Regarding Claims 28 and 39, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses displaying an aggregate of all activities associated with the media content to the first user (See, McClements, Paragraph 0066).
Regarding Claims 29 and 40, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises a message requesting feedback from other users regarding the media content (See, McClements, Paragraph 0089).
Regarding Claims 30 and 41, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses storing received 
Regarding Claims 31 and 42, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises a portion of the media content to be shared with others by a party affiliated with the media content (See, Paragraphs 0005 and 0109).
Regarding Claims 32 and 43, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises a portion of the media content appended to a communication (See, Paragraphs 0005 and 0109).
Regarding Claims 33 and 44, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises data associated with at least one of distribution rights, ownership rights, splits percentages, and wherein a responsive message comprises at least one of a denial, confirmation, acknowledgement and digital signature corresponding to the message (See, McClements, Paragraphs 0146 and 0147).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Daigle et al. (US 2010/0046553 A1), hereinafter, “Daigle”.
Regarding Claim 22, McClements discloses a method for media content management, comprising: 

capturing, via the digital vault, event metadata when a second user gains access to the container file, the event metadata comprising identification of the second user and changes to the container file (See, Fig. 2 and Paragraphs 0047, 0055 and 0132).
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify, in the system of Yantis, a completeness of the content metadata associated with the media content in the container file as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See, Melnychenko, Paragraph 0005).
McClements does not explicitly disclose transmitting an access code to a second user to gain access to the container file.
Daigle discloses transmitting an access code to a second user to gain access to a container file (See, Paragraph 0261).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the system of McClements, an access code to a second user to gain access to a container file as taught by Daigle .
Claims 24-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Apparao et al. (US 2005/0038813 A1), hereinafter, “Apparao”.
Regarding Claims 24 and 35, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko does not explicitly disclose creating an audit trail of the messaging between the parties affiliated with the media content.
Apparao discloses creating an audit trail of messaging between the parties affiliated with the media content (See, Paragraphs 0032, 0039 and 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create, in the system of McClements, an audit trail of messaging between the parties affiliated with the media content as taught by Apparao “to capture and store source information and/or usage information within the asset, to provide an automated audit trail which can be selectively extracted at any point of distribution” (See, Apparao, Paragraph 0020).
Regarding Claims 25 and 36, the rejection of claims 24 and 35 is incorporated and the combination of McClements, Melnychenko and Apparao further discloses wherein creating the audit trail, comprises capturing and storing information from communications across the private communication channel for works being created, modified, managed or stored in the digital vault (See, Apparao, Paragraph 0039 as combined with private communication of McClements), the information stored 
Regarding Claims 26 and 37, the rejection of claims 24 and 35 is incorporated and the combination of McClements, Melnychenko and Apparao further discloses wherein creating the audit trail, comprises tagging communications by particular contributors to each communication and logging tagged communications with content that is a subject of such communications (See, Apparao, Fig. 1 and Paragraphs 0033, 0034 and 0039, Note: Since the feature of audit trail has been combined in the rejection of claims 24 and 35 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claims 24 and 35).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435